Citation Nr: 0527002	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-27 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether the retroactive termination of educational assistance 
benefits effective April 23, 2004, was warranted.  




ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel







INTRODUCTION

The veteran had active military service from December 1975 to 
November 1979 and from October 1987 to March 2002.  He had 
brief periods of active duty with the National Guard during 
the period from December 1979 to October 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 administrative action of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which retroactively terminated the 
veteran's award of educational assistance benefits under the 
Montgomery GI Bill - Selected Reserve Educational Assistance 
Program (Chapter 1606, Title 10 U.S.C.) effective April 23, 
2004.  

In his substantive appeal the veteran expressed the belief 
that in view of the length of his active military service he 
should be receiving benefits under Chapter 30 [Montgomery GI 
Bill - Active Duty Educational Assistance Program (Chapter 
30, Title 38 U.S.C.)], based on active duty, rather than 
under Chapter 1606 based on Reserve service.  However, the 
benefits at issue in this appeal were awarded under Chapter 
1606 and have already been paid.  The question of whether it 
would be advantageous for the veteran to receive future 
benefits under Chapter 30 rather than Chapter 1606 must be 
resolved at the RO rather than at the Board.  


FINDINGS OF FACT

1.  On January 14, 2004, the RO awarded Chapter 1606 
educational assistance benefits for the period from February 
20, 2004, through May 13, 2004, for a course of study at the 
University of Phoenix-Online.  

2.  On May 25, 2004, the RO received notification that the 
veteran withdrew from the course on April 22, 2004, during 
the drop-add period.  

3.  The veteran has submitted evidence of mitigating 
circumstances to explain his withdrawal from the course.  
CONCLUSION OF LAW

Payment of educational assistance benefits for a course that 
extended beyond 
April 22, 2004, was warranted.  38 U.S.C.A. § 3680(a) (West 
2002); 38 C.F.R. §§ 21.7136 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

In the present case, the requisite VCAA notice and assistance 
have not been furnished.  However, in view of the 
determination herein, which is favorable to the veteran, no 
prejudice to the veteran will result from the entry of a 
decision on appeal without further action to comply with the 
VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  


Applicable law and regulations

VA may pay educational assistance to an individual eligible 
for such assistance under Chapter 1606 only if the individual 
is pursuing a course approved in accordance with the 
provisions of Chapter 36, Title 38, United States Code.  
Courses are approved for this purpose by a State approving 
agency designated to do so (or by VA in some instances).  10 
U.S.C.A. § 16136(b) (West 2002); 38 C.F.R. § 21.4210 (2004).  

An eligible veteran is entitled to a monthly benefit for 
period of time which he is enrolled in, and satisfactorily 
pursuing, an approved program of education.  38 C.F.R. § 
21.7070. VA will pay educational assistance to an eligible 
veteran while he is pursuing approved courses in a program of 
education.  38 C.F.R. § 21.7130.

VA will not pay benefits for a course from which the veteran 
withdraws or receives a nonpunitive grade unless the 
following conditions are met: 1) the veteran withdraws 
because he is ordered to active duty; 2) or all of the 
following criteria are met:  (a) there are mitigating 
circumstances; (b) the veteran submits a description of the 
circumstances in writing to the VA within one year from the 
date the VA notifies the veteran that he must submit the 
mitigating circumstances or at a later date if the veteran is 
unable to show good cause; and (c) the veteran submits 
evidence supporting the existence of mitigating circumstances 
within the one year of the date that evidence is requested by 
the VA.  38 C.F.R. § 21.4136(a) (2004).  

Mitigating circumstances are circumstances beyond the 
veteran's control which prevent the veteran from pursuing a 
program of education and include illness, the illness of a 
family member or unavoidable change in the conditions of the 
veteran's employment.  38 C.F.R. § 21.4136(b) (2004).  


Factual Background

The record shows that the veteran was initially awarded 
Chapter 1606 benefits in October 2003 for the period from 
October 1, 2003, through February 29, 2004, for a course of 
study at the University of Phoenix-Online.  On January 14, 
2004, following receipt of a further enrollment certification 
from the University, an additional award was processed for 
the period from February 20, 2004, through May 13, 2004.  In 
February 2004 an award was processed for the period from May 
14, 2004, through June 24, 2004.  On March 8, 2004, an award 
was processed for the period from June 25, 2004, through 
August 5, 2004.  

On May 26, 2004 the RO received notice that the veteran had 
withdrawn from his course on April 22, 2004, during the drop-
add period.  Educational assistance benefits were terminated 
from April 23, 2004, and the veteran was so notified.  

In his notice of disagreement, the veteran related that he 
had been taking classes at the University of Phoenix-Online 
on a 5-week per semester arrangement since September 2003 and 
that in April 2004, at the end of the second week of a math 
course, he found it necessary to withdraw from the course to 
accommodate the needs of his job with a team preparing 
testimony to be presented to Congress by the Inspector 
General of the Department of Transportation.  He stated that 
due to the extra work he was having difficulty keeping up 
with the requirements of the course and decided that rather 
than risk failing he would drop the course and reschedule it 
as soon as possible after the testimony.  He requested that 
he not be penalized for a situation that was beyond his 
control.  He later submitted a copy of the cover sheet, dated 
April 22, 2004, from the Statement of the Inspector General 
of the United States Department of Transportation before the 
Committee on Appropriations Subcommittee on Transportation, 
Treasury and General Government of the United States Senate.  

Analysis

The law is clear that the purpose of the VA educational 
assistance programs is solely to provide for the pursuit of 
education and that an eligible veteran is entitled to a 
monthly benefit only for periods of time in which he or she 
is enrolled in and pursuing an approved program of education.  
38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. §§ 21.7020 (25), 
21.7070 (2003).  Entitlement terminates when the recipient 
withdraws from a course and receives a non-punitive grade, in 
which case an overpayment is usually created and the benefits 
must be repaid.  An exception is made when the withdrawal was 
the result of mitigating circumstances.  

The veteran invokes the regulatory provision that establishes 
an unavoidable change in the conditions of employment as a 
mitigating circumstance, citing the need to spend evenings 
working late, for what appears to have been at least a week, 
to prepare testimony for Congress.  The veteran's account is 
credible and uncontradicted, and he has submitted a copy of 
the title page of documents relating to the testimony.  The 
April 22, 2004, date on the documents is consistent with the 
chronology described by the veteran and shown in the record.  

The question of whether the extra work needed to meet the 
deadline represented an "unavoidable change" in the 
conditions of his employment is more problematical since the 
record does not indicate the extent to which the veteran had 
reason to foresee the increased work requirements when he 
accepted the employment in September 2003 or when he signed 
up for the course that he later dropped.  However, the fact 
that he found it necessary to withdraw from the course after 
having previously completing courses online tends to 
corroborate that a change in working conditions did in fact 
occur, and the need to spend extra hours to satisfy the 
demands of the job can reasonably be considered unavoidable.  

The Board is therefore able to find that the veteran's 
discontinuance of his course of study was reasonable under 
the circumstances described and that mitigating circumstances 
are demonstrated.  The Board would caution that the veteran 
should not interpret this determination as a green light to 
disregard the demands of his employment when registering for 
future study programs.  The Board has taken into account that 
the veteran had started his job only six months or so before 
starting his math course and may have been unaware of the 
time required to prepare Congressional testimony.  That 
consideration will not apply in the future and he should plan 
accordingly.  


ORDER

Payment of educational assistance benefits beyond April 22, 
2004, is warranted and the appeal is allowed.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


